Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/6/2021 are being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 11/30/2021 are being considered by the examiner.
In light of the amendments, the examiner has removed the objections for claims 7 and 12.

REJECTIONS UNDER 35 U.S.C. §§ 101
Applicant's arguments filed with respect to the 35 USC §101 rejections raised in the previous office action have been fully considered, but they are not persuasive. On page 10 the applicant states that “[A]mended claim 1 does not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract…”, and further on page 11 “…larger number of pieces of preference information and decided preference information are difficult to be acquired spontaneously in a natural conversation”. A ‘larger number of ….are difficult to acquire…” doesn’t mean a human cannot organize these. In fact, there aren’t many steps in independent claim 1. A human is capable of identifying and extracting significant words from an utterance and can then generate an output sound request further utterance for a first user. That same human can interact with the second person in the same conversation thread or in a separate thread. 
Further on page 11, second to last paragraph, the applicant states ‘’Further, the claimed feature is associated with ‘further preference information can be acquired by participating in the dialogue of a 
Regarding Step 2A Prong Two in the last paragraph o page 11, the applicant states “the Applicant submits the alleged abstract idea is integrated into a practical implementation” The claim recites the limitations of extracting a first evaluation from a content and generating inquiry sound data. These limitation, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processing apparatus,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing apparatus” language, the claim encompasses the user mentally extracts significant words from a speech utterance and manually generates a sound output. The mere nominal recitation of a generic processing apparatus does not take the claim limitation out of the mental processes grouping/human organizing activity. Thus, the claim recites a mental process.
On page 12, last paragraph the applicant states “...Further... the Federal Circuit held that the user interface claims are patent eligible because they 'recite a specific improvement over prior systems..." The user interface imposes meaningful limits on practicing the abstract idea. However, the processing apparatus of the instant application is a mere generic computing system that does not impose any meaningful limits on practicing the abstract idea.
On page 13 last paragraph the applicant states “The claims do not include additional elements that are sufficient to amount to...judicial exception...Step 2B, amended claims describe an unconventional activity using conventional elements.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The 

REJECTIONS UNDER 35 U.S.C. §§ 102/103
On page 16, the applicant states “Spaulding does not describe an inquiry requesting a user to utter an evaluation for content when the user did not provide the evaluation.” The examiner is using a reasonable broad interpretation that “no speech heard” is an implicit response to a command which in this case is selection of menu items. The examiner would also like to draw the attention of the applicant to Fig. 4 of Spaulding which shows the user can also say a choice. See 430 in Fig. 4. Spaulding [0042] “The method 400 begins at step 410 when the system 210 queries the user for speech input. The system 210 opens a speech recognition window of a specified time period for a user response at step 420. Then, at step 430, the user is presented with a list of choices on the display 38. At step 440, each time the user Scrolls to a new menu item, a message is sent to the system 210 (e.g. if user scrolls down to the third menu item, three messages are sent to ASR 210). If the user does not say a command or select a menu choice before the end of the time window, the system 210 plays a “no speech heard timeout prompt at step 450.” 
It is for these reasons that rejections of the claims 1, 15 and 16 is maintained in this office action. Dependent claims 2-3, 5-7 and 9-14 are rejected for essentially the same reasons.
The claim amendments are dealt with in the 103 section below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims 1, 15 and 16 recite an evaluation extraction unit that extracts an evaluation by a user for content on a basis of an utterance content of the user related to the content; and a generation unit that generates inquiry sound data for further acquiring preference information of the user for the content on a basis of the extracted evaluation.
The limitations of “extracts”, “evaluation” and “generates” as drafted cover a human organizing of activities where a human hears an utterance from a human “I like cats” and from this it extracts an emotion of “like”, and then says out loud “why do you like cats?”.
This judicial exception is not integrated into a practical application. In particular claims 15 recites additional element of “processor”, which is a form of generic computer equipment. In the as-filed Specifications “ [0025] The control unit 10 functions as an operation processing device and a control device, and controls the overall operation in the agent device 1 according to various programs. The control unit 10 is realized by, for example, an electronic circuit such as a central processing unit (CPU) or a microprocessor. Furthermore, the control unit 10 may include a read only memory (ROM) that stores a program to be used, an operation parameter, or the like, and a random access memory (RAM) that temporarily stores a parameter that changes appropriately, or the like”, the “processor” is a general purpose computer device.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim 2 recites wherein the evaluation extraction unit extracts, from a dialogue content of a plurality of users, the evaluation of each of the user for the content. This amounts to a human listening to a group of people and from each person’s conversation, extracting an emotion. No additional limitations are present.
Claim 3 recites wherein the generation unit generates, as the preference information, inquiry sound data asking a reason for the evaluation of the user. This amounts to a human while listening to a conversation and extracting an emotion from that conversation, asking the person why they feel that way. No additional limitations are present.
Claim 4 recites wherein the generation unit generates inquiry sound data including an utterance that empathizes with the evaluation of the user for the content. This amounts to a human while asking a question about a conversation from a person with words that show empathy. No additional limitations are present.
Claim 5 recites wherein the evaluation extraction unit acquires an evaluation word related to the content to be evaluated from an analysis result of the utterance content, and extracts the evaluation. This amounts to a human while listening to a conversation from another person saying “I like cats”, and extracting the word “likes” from the conversation. No additional limitations are present.

Claim 7 recites wherein the generation unit generates inquiry sound data for inquiry about the reason for the evaluation as the preference information after emphasizing with either positive evaluation or negative evaluation in a case where evaluations of a plurality of users for the content do not match with each other. This amounts to a human listening to two people’s opinion about who disagree on why they like Egyptian Pyramids and says out loud “I agree that the Pyramids are beautiful”. No additional limitations are present.
Claim 8 recites wherein the generation unit generates inquiry sound data for inquiry to a user who has not uttered an evaluation for the content among the plurality of users, about the evaluation for the content. This amounts to a human while listening to a plurality of humans speaking, notices that one person has not given his evaluation of why they like apples by saying out loud “I haven’t heard your opinion”. No additional limitations are present.
Claim 9 recites wherein the information processing apparatus further comprises an output control unit that performs control such that the generated inquiry data is output by sound. This amounts to a human speaking loudly or softly as he pleases when asking for feedback from people who have given their opinion about the movie that is playing. No additional limitations are present.
Claim 10 recites wherein the output control unit determines a situation of the dialogue of a plurality of users, and performs control such that the inquiry sound data is output by sound at a predetermined timing. This amounts to a human waiting for feedback from two users to make sure the second person gives their feedback within one minute of the first person. No additional limitations are present.

Claim 12 recites wherein the generation unit emphasizes with the evaluation in a case where set preference information of an agent is similar to the evaluation of the user, and generates inquiry sound data for inquiry about the reason for the evaluation in a case where the set preference information is different from the evaluation of the user. This amounts to a human saying to a person who has provided feedback on a book “are you sure you like this book because last James Bond book you read, you weren’t thrilled about it”. No additional limitations are present.
Claim 13 recites wherein the generation unit generates inquiry sound data for inquiry about unregistered preference information related to the content in the stored preference information of the user. This amounts to a human asking out loud “You have not shown any preference for action movies in the past” in response to feedback from a person who provided feedback “I loved this James Bond movie”. No additional limitations are present.
Claim 14 recites wherein the generation unit determines whether or not generation of the inquiry sound data is continued according to a reaction of the user to an inquiry. This amounts to a human, responding to a feedback from a person about books they read, when the person hasn’t responded to the original request for feedback, by staying quiet and not repeating the question. No additional limitations are present.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 9, 12, 13, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DOI (US 20150046170 A1)  in further view of  Spaulding (US-20090248419-A1) and HIGASHINAKA (JP 2010-140282)

With respect to claims 1, 15 and 16  Doi teaches an information processing apparatus/processing method/computer program ([0018] FIG. 1 is a diagram showing a schematic configuration of an information processing system according to an embodiment of the present disclosure, and [0005] Accordingly, the present disclosure proposes a novel and improved information processing device, information processing method, and program that can convert information having a possibility of implicitly indicating a user preference into information that explicitly indicates the user preference and can use the converted information) 
an evaluation extraction unit configured to extract a first  evaluation by a first user of a plurality of users, for content,
wherein the extraction of the first evaluation is based on an utterance content of the first user associated with the content ([0057] First, an input-sound acquisition function (not shown in FIG. 4) of the agent 300 acquires a voice spoken by the user [first user] (step S101). Subsequently, the function 330 determines whether preference information about the user has been extracted from the spoken voice (step S103) [first evaluation]. In a case where the preference information has been extracted, the function 330 further determines whether a preference target indicated by the extracted information corresponds or accords with implicit preference of the user indicated by implicit preference information registered in the DB 320(step S105).) 
and a generation unit configured to: 
generate first inquiry sound data ([0027] The speaker 116 outputs the various types of information as sound in accordance with control performed by the processor 102.)  for acquiring preference information of the first user for the content based on the extracted first evaluation ([0047] For example, the function 330 may output a question to the user in a case where implicit preference information has already been registered in the DB320 with regard to a preference target indicated by implicit preference information that has been newly registered in the DB320. In this case, the question may inquire whether the preference target matches with the user preference, for example. On the other hand, the question may inquire whether a target other than the preference target does not match with the user preference); and
[[generate second inquiry sound data for an inquiry to a second user of the plurality of users who has not uttered a second evaluation for the content among the plurality of users, wherein
the inquiry in the second inquiry sound data for the second user comprises a request to the second user to utter the second evaluation for the content, and 
the first inquiry sound data includes an utterance that empathizes with the first evaluation of the first user for the content.]]
Doi does not teach generate second inquiry sound data for an inquiry to a second user of the
plurality of users who has not uttered a second evaluation for the content among the plurality of users, wherein the inquiry in the second inquiry sound data for the second user comprises a request to the second user to utter the second evaluation for the content, and the first inquiry sound data includes an utterance that empathizes with the first evaluation of the first user for the content.
Spaulding teaches generate second inquiry sound data for an inquiry to a second user of the plurality of users who has not uttered a second evaluation for the content among the plurality of users, 
wherein the inquiry in the second inquiry sound data for the second user comprises a request to the second user to utter the second evaluation for the content ([0041] Each example of changing the listening period can prevent the speech recognition system from playing a "no speech heard" timeout prompt if the user does not say a command or choose a menu option via the manually-operated input device [which also teaches that a “no speech heard” timeout prompt is output when the listening period ends and the user doesn’t say anything].)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi to include the teachings of Spaulding motivation being to 
Neither Doi, nor Spaulding teaches the first inquiry sound data includes an utterance that empathizes with the first evaluation of the first user for the content.
HIGASHINAKA teaches wherein the first inquiry sound data includes an utterance that empathizes with the first evaluation of the first user for the content. ([0024] FIG. 1 shows a configuration example of an interactive device 1 according to an embodiment of the present invention. The dialogue device 1 is constituted by a computer, and the dialogue with the user is performed using text or voice. At this time, attention is paid to the utterance of "self-disclosure" and "sympathy" as social interaction, and it is possible to change the probability of occurrence of these utterances by parameters from the outside.).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi to include the teachings of HIGASHINAKA motivation being by examining the impression that a user has of an interactive device that performs social interactions, the users’ sense of intimacy with the device is enhanced (HIGASHINAKA, [0022]).

With respect to claim 9 Doi further teaches comprising an output control unit configured to control output of the generated first inquiry sound  data and [[the second inquiry sound data, via   sound ]] ([0027] The speaker 116 outputs the various types of information as sound in accordance with control performed by the processor 102.  The microphone 116 acquires various kinds of sounds generated around the client device 100 such as a voice spoken by the user, and provides the processor 102 with the sounds as audio data.)
Doi does not teach the second inquiry sound data, via sound.
the second inquiry sound data, via sound ([0041] Each example of changing the listening period can prevent the speech recognition system from playing a "no speech heard" timeout prompt if the user does not say a command or choose a menu option via the manually-operated input device [which also teaches that a “no speech heard” timeout prompt is output when the listening period ends and the user doesn’t say anything].)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi to include the teachings of Spaulding motivation being to prevent error messages from the ASR system, it is helpful to change the timing of the listening window (Spaulding, [0040]).


With respect to claim 13 Doi further teaches wherein the generated first inquiry sound data further comprises  inquiry about unregistered preference information associated with the content in stored preference information of the first user ([0047] On the other hand, the question may inquire whether a target other than the preference target does not match with the user preference and [0048] Alternatively, for example, the function 330 may output a question to the user in a case where implicit preference information has already been registered in the DB320 with regard to a preference target appearing in content that the user is watching. Also in this case, the question may inquire whether the preference target matches with the user preference, for example. In a case where there are a plurality of preference targets (for example, a plurality of casts, or a combination of a cast and a genre) appearing in the content and implicit preference information has already been registered in the DB320 with regard to at least one of the preference targets, the function 330 may first output the question, such as described above, about a preference target (first preference target) for which implicit preference information is registered. In this case, after acquiring a negative answer to the question about the first preference target, the function 330 may further output a similar question about a second preference target (implicit preference information does not have to be registered at this time).)  

With respect to claim 14 Doi further teaches wherein the generation unit is further configured to determine whether the generation of the first inquiry sound data  and the second inquiry sound data is continued based on a reaction of the first user to the inquiry included in the second inquiry sound data  ([0048] In this case, after acquiring a negative answer [first inquiry data resulted in the negative answer, which is the reaction of the first user]t o the question about the first preference target, the function 330 may further output a similar question [second inquiry] about a second preference target (implicit preference information does not have to be registered at this time) [based on the negative answer the original question which is the first preference is stopped and the second question is output].) 

With respect to claim 3 Higashinaka further teaches wherein the generation unit is further configured to generate, as the preference information, the first inquiry sound data to ask a reason for the first evaluation of the first user.   ([0053]"Q-DISC-R" represents a question asking for reason R. For example, it is called "whether or not a cat likes", which is made to an interactive party called "he likes".)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi and Spaulding to include the teachings of HIGASHINAKA motivation being by examining the impression that a user has of an interactive device that performs social interactions, the users’ sense of intimacy with the device is enhanced (HIGASHINAKA, [0022]).

is further configured to: empathize with the first evaluation based on set preference information of an agent is similar to the first evaluation of the first user, and generate the first inquiry sound data for inquiry about reason for the first evaluation based on the set preference information is different from the first evaluation of the first user.  
With respect to claim 12 Higashinaka further teaches wherein the generation unit is further configured to: empathize with the first evaluation based on set preference information of an agent is similar to the first evaluation of the first user, and generate the first inquiry sound data for inquiry about reason for the first evaluation based on the set preference information is different from the first evaluation of the first user. ([0041]"DISC-DISAGIS-P" corresponds to an utterance that represents a non-agreement for a proactively disclosed proposition P. </S>. For example, it is "I disliking a cat" or, "different [ I ]", etc. [ which is emitted to the utterance "I like a cat"], and [0042]"DISC-DISAGIS-R" corresponds to an utterance representing a non-agreement for the reason that the interaction partner has self-disclosed. For example, it is the utterance made to the utterance "he likes a cat since I am lovely" "he does not necessarily like a cat since I am lovely." Note that DISC-DISAGISR-R is spoken only when the proposition P is agreed on and the reason is different.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi and Spaulding to include the teachings of HIGASHINAKA motivation being by examining the impression that a user has of an interactive device that performs social interactions, the users’ sense of intimacy with the device is enhanced (HIGASHINAKA, [0022]).



Claims 2, 5, 6  are rejected under 35 U.S.C. 103 as being unpatentable over Doi, Spaulding and Higashinaka,  as applied to claim 1,1,1 respectively  in further view of Kamimura (JP-2010237761-A).  

With respect to claim 2 Doi does not teach wherein the evaluation extraction unit is further configured to extract, from a dialogue content of the plurality of users, an evaluation of each user of the plurality of users for the content.
 Kamimura teaches wherein the evaluation extraction unit is further configured to extract, from a dialogue content of the plurality of users, an evaluation of each user of the plurality of users for the content ([0018] In addition, when a plurality of people appreciate an image, a plurality of faces are recognized. In this case, the score is determined based on the expression recognition result for the plurality of faces and [0019] Further, based on the result of the voice recognition, when an honor word such as “awesome” is detected, a score is added.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi, Spaulding and Higashinaka to include the teachings of KAMIMURA motivation being use facial expressions and or voice to assess or evaluate a response (KAMIMURA , [0006]).

With respect to claim 5 Doi does not teach wherein the evaluation extraction unit is further configured to:  acquire an evaluation word associated with the content to be    evaluated from an analysis result of the utterance content; and extract the first evaluation of the first user 
KAMIMURA teaches wherein the evaluation extraction unit is further configured to:  acquire an evaluation word associated with the content to be       evaluated from an analysis result of the utterance content; and extract the first evaluation of the first user  ([0019] For voice, the score is added / subtracted according to the loudness and tone. For example, it is determined that the greater the voice or the higher the tone, the greater the impression, and the score is added. Further, based on the result of the voice recognition, when an honor word such as “awesome” is detected, a score is added.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi, Spaulding and Higashinaka to include the teachings of KAMIMURA motivation being use facial expressions and or voice to assess or evaluate a response (KAMIMURA , [0006]).
With respect to claim 6 Doi does not teach wherein the evaluation extraction unit is further configured to extract the first evaluation of the first user for the content based on at least one of an expression of the first user, an emotion of the first user, _a line of sight of the first user, or a gesture of the first user.  
KAMIMURA teaches wherein the evaluation extraction unit is further configured to extract the first evaluation of the first user for the content based on at least one of an expression of the first user, an emotion of the first user, _a line of sight of the first user, or a gesture of the first user.  ([0017] The image processing MCU 5 performs face recognition on the face image data obtained by the sub camera 12, and then performs facial expression recognition. In addition, voice recognition is performed on the recorded voice data to acquire the contents of the voice and to detect the volume and tone of the voice. Then, the reproduced image is evaluated based on the results of facial expression recognition and voice recognition.[0018] For example, when an expression of “smile”, “joy”, or “surprise” is detected, the score is added, and when “sadness”, “anger”, etc., the score is subtracted. If no emotional expression is detected, score addition / subtraction is not performed. In addition, when a plurality of people appreciate an image, a plurality of faces are recognized. In this case, the score is determined based on the expression recognition result for the plurality of faces. For example, the score is obtained for each face, and the maximum value or average value thereof is obtained. The score may be changed based on the degree of facial expression (for example, even if the same “smile” is used, the score is changed depending on the degree of smile and big smile).). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi, Spaulding and Higashinaka to include the teachings of KAMIMURA motivation being use facial expressions and or voice to assess or evaluate a response (KAMIMURA , [0006]).


Claims 7, 11   is rejected under 35 U.S.C. 103 as being unpatentable over Doi, Spaulding and Higashinaka as applied to claims 1 and 1 respectively,  in further view of Falevsky (US-9953650-B1).

With respect to claim 7 Doi, Spaulding and Higashinaka do not teach wherein the first  inquiry sound data further comprises inquiry about a reason for the first  evaluation as the preference information after empathizing  with either a positive evaluation or a negative evaluation in a case where evaluations of the  plurality of users for the content do not match with each other.  
Falevsky teaches wherein the first  inquiry sound data further comprises inquiry about a reason for the first  evaluation as the preference information after empathizing  with either a positive evaluation or a negative evaluation in a case where evaluations of the  plurality of users for the content do not match with each other (C32 ll 12-36: If the dating participants are not able to agree, then the dating system software agent will suggest some generalized mutual goals that are considered by the participants and finally agreed by the dating participants 710 and 720 and that feedback signal is visually rendered at 740 and C34 ll 6-11:  A speech bubble 775 is used by the dating system software agent 770 to carry on the discussion with the dating participants 710 and 720. Although it is anticipated that the dating system software agent 770 will have the capability of aural speech, this example implies both the additional aural speech discussion capability as well as the textual discussion capability via the example of the feedback signal rendered as visual text. )
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi, Spaulding and Higashinaka to include the teachings of Falevsky motivation being by providing feedback encourages participants and increases their focus, altering a subsequent portion of speech (Falevsky, C42gmgm ll 46-61).

With respect to claim 11 Doi, Spaulding and Higashinaka do not teach wherein the evaluation extraction unit is further configured to extract the second the evaluation of the second user who has a dialogue with the first user based on  whether the second user agrees with the first evaluation of first user.  
Falevsky teaches wherein the evaluation extraction unit is further configured to extract the second the evaluation of the second user who has a dialogue with the first user based on  whether the second user agrees with the first evaluation of first user(C32 ll 12-36: If the dating participants are not able to agree, then the dating system software agent will suggest some generalized mutual goals that are considered by the participants and finally agreed by the dating participants 710 and 720 and that feedback signal is visually rendered at 740 and C34 ll 6-11:  A speech bubble 775 is used by the dating system software agent 770 to carry on the discussion with the dating participants 710 and 720. Although it is anticipated that the dating system software agent 770 will have the capability of aural speech, this example implies both the additional aural speech discussion capability as well as the textual discussion capability via the example of the feedback signal rendered as visual text. )  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi, Spaulding and Higashinaka to include the teachings of 


Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Doi, Spaulding and Higashinaka as applied to claim 9 in further view of Dosaka (JP-2010186237-A)

With respect to claim 10 Doi, Spaulding and Higashinaka do not teach wherein the output control unit is further configured to: determine a situation of a dialogue of the plurality of users;  and control the output of the first inquiry sound data at a specific timing based on the determined situation.
Dosaka teaches wherein the output control unit is further configured to: determine a situation of a dialogue of the plurality of users;  and control the output  of first  the inquiry sound data at a specific timing based on the determined situation ([0044] 2 users and 2 interactive agents can be spoken at any time. When a user or an answer agent utters an answer to a hint sentence of a quiz, if the answer is an incorrect answer, the question agent makes an utterance (e.g., "close", "far away") to evaluate the answer. If the answer of the user or answer agent is correct, then the questioning agent informs that the answer is correct and terminates the interaction for the current problem. A question agent presents one hint sentence, and presents a next hint when the user and the answer agent do not answer a correct answer within a predetermined time. Once no hint has been made, this is communicated and the interaction with the current problem is terminated. Once the interaction for the current problem has been completed, the interaction for the next problem is transferred.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Doi, Spaulding and Higashinaka to include the teachings of Dosaka motivation being that an interactive agent that participates in an interaction with humans .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Miyoshi et al. (US 20180039633 A1), teaches “[0122] In addition, as illustrated in FIG. 6, in a case in which information indicating attributes of an evaluator who uses each evaluation expression is included in the individual evaluation DB 109, the matching unit 114 may select a subject matching with responses of the user in consideration of the attributes. Specifically, for example, in a case in which the attributes of the evaluator suitable for a user who responses are found, the matching unit 114 weights an appearance frequency of each evaluation expression, so that the weight of the appearance frequency of the evaluation expressions used by the evaluator in the attributes is more increased, generates a vector of the evaluation expressions corresponding to each subject based on the appearance frequency of the weighted evaluation expressions, and may calculate a degree of similarity between the generated vector and a vector of the result of the responses. The attributes of the evaluator suitable for the user may be designated by the user himself or herself (for example, the user wants to take a serious view of evaluations of a person who has high professionalism, wants to take a serious view of evaluations of a person who tripped with a family or the like), and the question-answering system 112 may estimate the attributes based on the responses input by the user. Accordingly, a subject more suitable for the user can be presented.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

               Examiner, Art Unit 2657                                                                                                                                                                                         

/HUYEN X VO/Primary Examiner, Art Unit 2656